DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-13, 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 01/01072 A1.
Claim 1
 	WO 01/01072 A1 discloses a gear or other toothed article (Fig. 5, Ref. 108) with said workpiece having a plurality of teeth and with each of said teeth having a pair of tooth flank surfaces (See Fig. 5, Ref. 108 having a plurality of teeth with flank surfaces), said machine comprising: a functional measuring mechanism (Fig. 5, Ref. 105) operable to roll a toothed workpiece in mesh with a master gear (Fig. 5, Ref. 100) or a mating gear, and an analytical measuring mechanism (Fig. 5, Ref. 10) comprising at least one non-contact sensor operable to scan (Fig. 3, Ref. 90) at least a portion of a tooth surface of said toothed workpiece in at least one of a profile direction and face width direction (Pages 13-14 Paragraph starting with “Gear Teeth”).  

Claim 2
 	WO 01/01072 A1 discloses at least one non-contact sensor (Fig. 2, Ref. 10) comprises at least one laser (Fig. 2, Ref. 90, “laser light beam” page 14).  
Claim 5
 	WO 01/01072 A1 discloses analytical measuring mechanism (Fig. 5, Ref. 10) is operable to provide workpiece measurements with respect to at least one of index, profile and lead characteristic of the teeth of said workpiece (Page 14 “invention is to measure the involute, lead, or index from of the gear tooth).  
Claim 6
 	WO 01/01072 A1 discloses the workpiece measurements are obtained via scanning (Fig. 5, Ref. 10) said teeth along a portion of the tooth surface in said profile direction (See Fig. 5, Ref. 10 scan in both the vertical and horizontal directions of the teeth).  
Claim 7
 	WO 01/01072 A1 discloses the workpiece measurements are obtained via scanning (Fig. 5, Ref. 10) said teeth along a portion of the tooth surface in said face width direction (See Fig. 5, scanning along horizontal direction).  
Claim 8
 	WO 01/01072 A1 discloses at least two non-contact sensors (See Fig. 5, Horizontal and Vertical scanning of the surfaces) located on said machine, said at least two non-contact sensors being oriented at one of said pair of tooth flank surfaces (See (Fig. 5).  
Claim 9
 	WO 01/01072 A1 discloses said functional measuring mechanism (Fig. 5, Ref. 105) and said analytical measuring mechanism (Fig. 5, Ref. 10) are operable simultaneously with one 
Claim 10
 	WO 01/01072 A1 discloses functional output data being produced by said functional measuring mechanism (Fig. 5, Ref. 105) and analytical output data being produced by said analytical measuring mechanism (Fig. 5, Ref. 10), said functional output data and said analytical output data being combined to provide a single platform measurement data (Data from Ref. 10 and Ref. 105 are combined and analyzed by microprocessor Ref. 112).  
Claim 11
 	WO 01/01072 A1 discloses functional measuring mechanism comprises a roll tester operable for at least one of single flank testing and double flank testing (Page 17, first paragraph).  
Claim 12
WO 01/01072 A1 discloses a gear (Fig. 5, Ref. 108) or other toothed article with said workpiece having a plurality of teeth and with each of said teeth having a pair of tooth flank surfaces (See Fig. 5, Ref. 108 having a plurality of teeth with flank surfaces), said method comprising: providing a measuring machine having a functional measuring mechanism (Fig. 5, Ref. 105) operable to roll a toothed workpiece in mesh with a master gear (Fig. 5, Ref. 100) or a mating gear, and an analytical measuring mechanism (Fig. 5, Ref. 10) comprising at least one non-contact sensor operable to scan (Fig. 2, Ref. 90) at least a portion of a tooth surface of said toothed workpiece in at least one of a profile direction and face width direction (See Fig. 5, Ref. 10 scanning in the vertical direction), scanning said workpiece with said analytical measuring 
Claim 13
WO 01/01072 A1 discloses the characteristic of the teeth include at least one of index, profile, lead, tooth thickness, angular position of gear teeth, tip and/or root diameter, and chamfer width (Page 14 “invention is to measure the involute, lead, or index from of the gear tooth).  
Claim 16
 	WO 01/01072 A1 discloses providing at least two non-contact sensors (See Fig. 5, Ref. 10), positioning said at least two non-contact sensors whereby a portion of the face width direction of said teeth is capable of being scanned, scanning said teeth simultaneously with rotating said workpiece (See Fig. 5, Ref. 10 scan in both the vertical and horizontal directions of the teeth), generating an output (Fig. 5, Ref. 112) from said at least two non-contact sensors (Fig. 5, Ref. 10), determining the lead characteristic of said workpiece from said output (Pages 13-14 Paragraph starting with “Gear Teeth”).  
Claim 17
 	WO 01/01072 A1 discloses determining index and profile characteristics of said workpiece from said output (Page 14 “invention is to measure the involute, lead, or index from of the gear tooth).  
Claim 18
 	WO 01/01072 A1 discloses providing at least one non-contact sensor (Fig. 5, Ref. 10), positioning said at least one non-contact sensor with respect to said workpiece (Fig. 5, Ref. 108) whereby a portion of the tooth profile surface of said teeth is capable of being scanned (See Fig. 
Claim 19
 	WO 01/01072 A1 discloses the positioning between said non-contact sensor (Fig. 5, Ref. 10) with respect to said workpiece (Fig. 5, Ref. 108) varies during said scanning (The scanning varies as the scan line goes though the different pitch and valleys of the tooth) .  
Claim 20
 	WO 01/01072 A1 discloses rolling a toothed workpiece (Fig. 5, Ref. 108) in mesh with a master gear (Fig. 5, Ref. 100) or a mating gear producing functional output data by said functional measuring mechanism (Fig. 5, Ref. 105) and producing analytical output data by said analytical measuring mechanism (Fig. 5, Ref. 10), combining said functional output data (Fig. 5, Ref. 105) and said analytical output data (Fig. 5, Ref. 10) to provide a single platform measurement data (Fig. 5, Ref. 112).  
Claim 21
 	WO 01/01072 A1 discloses said functional measuring mechanism (Fig. 5, Ref. 105) and said analytical measuring mechanism (Fig. 5, Ref. 10) are operable simultaneously with one another or independently from one another (It is inherent that Rf. 105 and Ref. 10 work independently and simultaneously since being independent and connected to Ref. 112).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/01072 A1 in view of CN 205748298.
Claim 3-4, 14
	WO 01/01072 A1 substantially teaches the claimed invention except that it does not show at least one non-contact sensor is movable in up to three mutually perpendicular linear directions or one non-contact sensor is movable rotationally about each of said linear directions. CN 205748298 shows that it is known to provide at least one non-contact sensor (Fig. 1, Ref. 4) is movable in up to three mutually perpendicular linear directions (Fig. 1, Ref. 5; Z axis) or one non-contact sensor (Fig. 1, Ref. 4) is movable rotationally about each of said linear directions (Fig. 1, Ref. B) for an optical device for measuring a profile of an object. It would have been obvious to combine the device of WO 01/01072 A1 with the movability of CN 205748298 before the effective filing date of the claimed invention for the purpose of providing a device that can move the sensors to different positions so that inspection of different sizes of gears can be completed, therefore improving overall quality of the inspection object.
Claim 15
 	WO 01/01072 A1 discloses determining index and profile characteristics of said workpiece from said output (Page 14 “invention is to measure the involute, lead, or index from of the gear tooth).  
Relevant Prior Art
 US 5978500 A Video gear inspection.
US 5373735 A Inspecting the contact area of gears.
US 4931949 A Detecting gear defects.
US 4910561 A Determining profile error of a surface.
US 4547674 A Optical triangulation of gear inspection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        March 23, 2021